Citation Nr: 9903352	
Decision Date: 02/05/99    Archive Date: 02/10/99

DOCKET NO.  96-11 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUES

1. Entitlement to service connection for rheumatoid 
arthritis.  

2. Entitlement to service connection for asthma.  

3.  Entitlement to service connection bilateral immature 
cataracts.


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel




INTRODUCTION


The veteran had active service from December 1941 to October 
1943 and from February 1945 to May 1946.  He was a prisoner 
of war (POW) from April 10, 1942, to September 26, 1942.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating determinations of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila, Philippines.  

The Board's review of the evidence of record reflects that 
issue #1 on the title page of this decision has been limited 
in scope by the RO to consideration of entitlement to service 
connection for rheumatoid arthritis only.  Claims for 
degenerative or traumatic arthritis have not been developed 
for appellate review, and will not be addressed below.  Those 
issues are referred to the RO for such further action as is 
deemed appropriate.  


FINDING OF FACT

There is no competent evidence of record relating rheumatoid 
arthritis, asthma, and bilateral immature cataracts, first 
shown many decades after discharge, to the veteran's POW 
captivity, or other incident of his active military service.  


CONCLUSION OF LAW

The appellant's claims for entitlement to service connection 
for rheumatoid arthritis, asthma, and bilateral immature 
cataracts are not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Available service records consist of an Affidavit for 
Philippine Army Personnel signed in April 1946 and a Report 
of Physical Examination Of Enlisted Personnel Prior To 
Discharge, Release From Active Duty Or Retirement, completed 
in May 1946.  These records are negative for treatment of 
arthritis, asthma, or cataracts.  

The veteran filed a claim for VA benefits in April 1995.  He 
maintained that he had asthma and poor vision as a result of 
his POW experience.  He submitted an April 1995 statement by 
Perfecto B. Tebangin, M.D., in support of his claim.  This 
physician asserted that he had seen the veteran since January 
1995 for treatment of conditions to include bilateral 
cataracts and rheumatoid arthritis.  

Upon VA examination in June 1995, it was determined that the 
veteran had multiple joint degenerative arthritis.  
Rheumatoid arthritis and asthma were not diagnosed.  
Bilateral immature cataracts, however, were noted.  

In a May 1996 statement, Dr. Tebangin reported that he 
continues to treat the veteran for bronchial asthma "of many 
years," poor vision with loss of vision in the right eye, 
and rheumatoid arthritis of the shoulders and knee joints.  

Added to the record in December 1996 were medical records 
dating from January 1995 through October 1996 showing that 
Dr. Tebangin treated the veteran for various reasons, to 
include rheumatoid arthritis, bronchial asthma, and 
cataracts.  

Additional VA examination in December 1997 showed that the 
veteran was postoperative cataract extraction in the right 
eye and that a mature cataract was present in the left eye.  
Degenerative arthritis was diagnosed in the lumbar spine and 
knees.  Post-traumatic arthritis in the left wrist was 
reported.  Rheumatoid arthritis and asthma were not 
diagnosed.  

Pertinent Laws and Regulations

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence that the 
claim is well grounded.  Under the law, it is the obligation 
of the person applying for benefits to come forward with a 
well-grounded claim.  38 U.S.C.A. § 5107(a).  A well grounded 
claim is "[a] plausible claim, one which is meritorious on 
its own or capable of substantiation.  Such a claim need not 
be conclusive but only possible to satisfy the initial burden 
of § 5107(a)."  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997).  Mere allegations in support of a claim that a 
disorder should be service-connected are not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  38 U.S.C.A. § 5107(a); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden depends upon the issue presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

The Court has held that, in general, a claim for service 
connection is well grounded when three elements are satisfied 
with competent evidence.  Caluza v. Brown, 7 Vet. App. 498 
(1995).   First, there must be competent medical evidence of 
a current disability (a medical diagnosis).  Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992)  Second, there must be evidence 
of an occurrence or aggravation of a disease or injury 
incurred in service (lay or medical evidence). Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991); Layno v. Brown, 6 Vet. 
App. 465 (1994).  Third, there must be a nexus between the 
in-service injury or disease and the current disability 
(medical evidence or the legal presumption that certain 
disabilities manifest within certain periods are related to 
service).  Grottveit v. Brown, 5 Vet. App. 91, 93; Lathan v. 
Brown, 7 Vet. App. 359 (1995).  

The Court has further held that the second and third elements 
of a well-grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1998) by (a) evidence 
that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).  Alternatively, service connection may be 
established under 38 C.F.R. § 3.303(b) by evidence of (i) the 
existence of a chronic disease in service or during an 
applicable presumption period and (ii) present manifestations 
of the same chronic disease.  Ibid.

Also controlling in this case are decisions of the Court 
concerning the types of evidence required to establish 
important facts.  The Court has held that a lay person can 
provide probative eye-witness evidence of visible symptoms, 
however, a lay person can not provide probative evidence as 
to matters which require specialized medical knowledge 
acquired through experience, training or education.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  The Court has 
further held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence to the effect that the claim is 'plausible' or 
'possible' is required."  Grottveit, 5 Vet. App. at 93.  

The basic framework of the law and regulations provides that 
service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (1998).  Where the veteran served 90 days or more 
during a period of war or after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent within 1 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).  

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1998).  

Avitaminosis; beriberi (including beriberi heart disease); 
chronic dysentery; malnutrition; pellagra; organic residuals 
of frostbite, if it is determined that the veteran was 
interned in climatic conditions consistent with the 
occurrence of frostbite; post-traumatic osteoarthritis; 
peptic ulcer disease; and peripheral neuropathy, except where 
directly related to frostbite, are presumed service-connected 
under 38 U.S.C.A. § 1112 (West 1991); 38 C.F.R. § 3.309(c) 
(1998) when manifest to a degree of 10 percent or more in a 
former prisoner of war (POW) interned no less than 30 days.  

Analysis

The Board notes that the veteran is a former POW and that 
service connection has been awarded for disabilities other 
than those at issue presumed to have resulted therefrom.  
However, with respect to the disorders at issue, the Board 
points out that, as noted above, the service records are 
negative for any complaints, findings or diagnoses of 
rheumatoid arthritis, asthma, or cataracts.  Therefore, 
chronic conditions were not shown in service.  

Furthermore, the first mention of rheumatoid arthritis, 
asthma, or cataracts was in the mid 1990s, many years after 
service separation in 1946.  In addition, while the veteran 
was a POW and was detained for more than 30 days, these 
disabilities are not among the disabilities for which 
presumptive service connection based on POW status is 
available.  

The record does not otherwise present a basis for attributing 
the current conditions to service.  Significantly, there is 
no competent medical opinion linking current rheumatoid 
arthritis, asthma, or bilateral cataracts to service.  
Indeed, while a private physician has diagnosed rheumatoid 
arthritis, bronchial asthma, and while VA examiners have 
confirmed that the appellant has bilateral cataracts, no 
medical provider has attributed these disabilities to any 
incident of service.  To the extent that the veteran attempts 
to establish a nexus between the currently claimed conditions 
of rheumatoid arthritis, asthma, and bilateral cataracts, the 
Board notes that as a layman without the appropriate medical 
training or expertise, he is not competent to render an 
opinion on medical matters, such as the diagnosis or etiology 
of disabilities.  Espiritu, supra.  


ORDER

Entitlement to service connection for rheumatoid arthritis, 
asthma, and bilateral cataracts is denied.  




		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

